Citation Nr: 0735375	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for fatigue secondary to an undiagnosed illness.

2.  Entitlement to a disability rating in excess of 10 
percent for a chronic right knee strain.

3.  Entitlement to a disability rating in excess of 10 
percent for allergic bronchitis with a history of pneumonia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992, including duty in the Southwest Asia Theater from 
August 1990 to March 1991, and from February 1994 to October 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and January 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In May 2007, the veteran testified at a video conference 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folder.

The issue of entitlement to an increased disability rating 
for allergic bronchitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's chronic fatigue due to an undiagnosed 
illness is not objectively shown to be nearly constant and 
restrictive of his daily activities and does not cause 
periods of incapacitation.

3.  The veteran's chronic right knee strain is manifested by 
complaints of pain and frequent swelling with objective 
evidence of significant and coarse crepitus with motion and 
moderate lack of endurance; there is no evidence of 
instability, limitation of motion or functional limitation 
due to pain.  The disability results in no more than moderate 
knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent, for chronic fatigue due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.2, 4.7, 4.14, 4.21, Diagnostic Codes 8863-6354 
(2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 20 percent disability rating, and no more, 
for chronic right knee sprain, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261, and 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claims of entitlement to increased 
disability ratings, the Board observes that the RO issued 
VCAA notice to the veteran in July 2003 and March 2006 which 
informed him of the evidence generally needed to support 
claims of entitlement to increased disability ratings; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  Although the July 2003 VCAA 
notice letter did not specifically inform the veteran of the 
need to submit any evidence in his possession that pertained 
to the claims, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decision, and statement of 
the case of the reasons for the denial of his claims and, in 
so doing, informed him of the evidence that was needed to 
substantiate that claims.  The March 2006 letter informed him 
of the evidence needed for the assignment of effective dates 
for awards of increased disability ratings.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The July 2003 VCAA 
notice was issued prior to the October 2003 and January 2004 
rating decisions from which the instant appeals arise.  
Although the RO did not provide the veteran all of his VCAA 
notification until after the initial rating decisions, the 
Board finds that, under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claims.  Therefore, the Board finds that any 
defect with respect to the timing of the receipt of the VCAA 
notice requirements for his claims is harmless error in this 
case.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records, as well as private treatment records, 
are of record and were reviewed by both the RO and the Board 
in connection with the veteran's claims.  The veteran was 
afforded a personal hearing at the RO in May 2007 and a 
transcript of his testimony at that hearing is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

The veteran contends that his service-connected chronic 
fatigue and chronic right knee strain are more disabling than 
is reflected by the current disability ratings.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Chronic Fatigue

The veteran's service-connected undiagnosed disability, 
manifested by fatigue, is currently rated 10 percent 
disabling by analogy to chronic fatigue syndrome.  Under 
38 C.F.R. § 4.88b, Diagnostic Code 6354, a 10 percent 
evaluation is warranted when there are debilitating fatigue 
and cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion) which waxes and wanes, but 
results in periods of incapacitation of at least one but less 
than two weeks total duration per year, or symptoms 
controlled by continuous medication.  A 20 percent evaluation 
is warranted for symptoms of debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion) or a combination of other signs and symptoms which 
are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or; which wax 
and wane, resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year.  A 40 
percent evaluation under Code 6354 requires symptoms which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total duration per year.  The "NOTE" 
at Code 6354 indicates that chronic fatigue syndrome will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.

After carefully reviewing the evidence of the record, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
chronic fatigue under the rating criteria.  Despite the 
veteran's testimony and written contentions that his fatigue 
causes him to sleep 10 to 12 hours a night and reduces his 
physical activity, the objective medical evidence of record 
simply does not show that he has fatigue symptoms which are 
nearly constant.  In this respect, the Board notes that the 
July 2003 VA examination report, as well as private and VA 
treatment records, indicate that the veteran takes no 
medication for his fatigue.  Moreover, the private and VA 
treatment records show no relevant complaints, findings or 
treatment for fatigue.  The July 2003 examiner noted that the 
veteran had also been diagnosed with exercise-induced asthma 
and that he reported he became fatigued when he was short-of-
breath.  Neurological testing showed the veteran to be 
oriented in three spheres and there are no complaints or 
findings associated with inability to concentrate, 
forgetfulness, or confusion.  The examiner also noted that 
the veteran had been diagnosed with normal fatigue with 
normal lab work. 

Nor does the evidence of record show that the veteran has 
symptoms which wax and wane and result in periods of 
incapacitation of at least 2 weeks duration per year.  
Although the veteran has submitted objective evidence that he 
has been reprimanded on two occasions in one year for falling 
asleep while on duty, and he has testified that he has 
voluntarily reduced his working hours to 30 a week because of 
his fatigue, there is no objective evidence of record that he 
has missed work or been medically required to reduce his 
working hours as a result of his fatigue and no evidence that 
a physician has prescribed bed rest and treatment for any 
incapacitation resulting from his fatigue.  Therefore, the 
Board finds that there is no objective evidence of any 
sustained increased symptoms for the assignment of a higher 
rating.

Accordingly, as the preponderance of the evidence of record 
is against the claim for an increased disability rating for 
fatigue secondary to an undiagnosed illness, the appeal must 
be denied.  38 U.S.C.A. § 5107(b)

Chronic Right Knee Strain

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  Painful motion may add to the actual limitation of 
motion so as to warrant a rating under Diagnostic Codes 5260 
or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran is currently assigned a 10 percent disability 
rating for his service-connected chronic right knee strain 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257, for impairment of the knee, with recurrent subluxation 
or lateral instability.  Under Diagnostic Code 5257, a 10 
percent rating is warranted for slight impairment of the 
knee, with recurrent subluxation or lateral instability.  A 
20 percent disability rating is assigned for moderate 
impairment and a 30 percent rating when knee impairment is 
severe.  The 30 percent evaluation is the highest rating 
possible under Diagnostic 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of an affected joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Initially, the Board notes that other diagnostic codes for 
knee disabilities provide for ratings greater than 10 
percent.  However, there is no evidence of knee ankylosis 
(Code 5256), dislocated semilunar cartilage (Code 5258), 
limitation of knee flexion (Code 5260) or extension (Code 
5261), or of malunion of the tibia and fibula (Code 5262).  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

Considering the veteran's complaints of right knee pain and 
swelling and all the competent medical evidence of record, 
and giving the veteran the benefit of the doubt, the Board 
finds that the evidence supports a 20 percent disability 
rating, and no more, for the veteran's chronic right knee 
sprain.  Initially, although the veteran has denied any right 
knee instability or subluxation and the objective medical 
evidence has consistently demonstrated the absence of any 
instability or subluxation, the Board finds that the medical 
evidence demonstrates moderate right knee impairment.  In 
this regard, the Board notes that the veteran's primary 
complaints have been of right knee pain and intermittent 
swelling with popping and clicking of the joint.  In May 
2007, he testified that his knee swells approximately one day 
every three weeks and that he cannot bend his knee when it is 
swollen and uses a cane at such times.  He further testified 
that it is difficult to stand when his right knee is swollen.  
Likewise, although there is no objective evidence of any 
right knee limitation of motion or painful right knee motion 
during the August 2003 VA orthopedic examination, the VA 
examiner found evidence of a moderate lack of endurance in 
the right knee.  Physical examination, while showing no joint 
effusion or synovial thickening, revealed significant coarse 
crepitus in the right knee with motion.  Accompanying X-ray 
studies of the right knee were normal.  The diagnosis was 
moderate chondromalacia of the right knee.  The examiner 
opined that this condition permanently restricted the 
veteran's ability to run, but that there were no other 
restrictions indicated.  Therefore, resolving all reasonable 
doubt in his favor, and with consideration of the provisions 
of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., the Board 
finds that the evidence of record supports a finding that the 
veteran's service-connected right knee disability more 
closely approximates a moderate knee impairment.  As such, 
the Board finds that the criteria for an evaluation of 20 
percent have been met.  However, it is clear from all the 
medical evidence of record, that the veteran's right knee 
disability, diagnosed as chondromalacia, has not been 
evaluated as more than moderately impairing.  Thus, a 30 
percent disability rating under the provisions of Diagnostic 
Code 5257, is not warranted.  .

In evaluating these claims, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  Therefore, the 
Board will not consider the question of entitlement to 
extraschedular evaluations with regard to the above service-
connected disabilities.


ORDER

An increased disability rating for fatigue secondary to an 
undiagnosed illness is denied.

Entitlement to a 20 percent disability rating for chronic 
right knee strain is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

The veteran contends that his service-connected bronchial 
asthma is more severe than the current evaluation reflects 
and testified at his May 2007 personal hearing that the 
condition had worsened since his August 2003 VA examination.  

The Board notes that the veteran's most recent VA treatment 
records are dated in July 2006.  Copies of any available VA 
records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Also, the veteran has submitted private medical 
treatment records from Care Station Physicians, P.A.; 
however, copies of his private treatment records subsequent 
to December 2000 are not in the claims file.  .  These 
treatment records should be associated with the claims file.  
38 U.S.C. § 5103A (West 2002).  

A review of the evidence of record reveals that VA provided 
the veteran an Albuterol inhaler subsequent to his August 
2003 VA pulmonary examination.  At the time of the August 
2003 VA examination, reported pulmonary function tests 
(PFT's) indicate reduction in forced expiratory volume in 1 
second (FEV-1) and in forced vital capacity, forced 
expiratory volume in 1 second (FEV-1/FVC).  The examination 
report did not provide test values for diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)), or comment on the veteran's maximum oxygen 
consumption.  The duty to assist the veteran requires VA to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  The Board finds that a VA examination 
is necessary to determine the current severity of the 
veteran's service-connected allergic bronchitis, as the 
medical evidence is insufficient for the Board's adjudication 
of this issue.

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from July 2006 to the 
present, and associate the records with 
the veteran's claims file.

2.  Arrangements should also be made for 
the veteran to undergo VA examination by a 
pulmonary specialist.  All indicated tests 
and studies should be conducted, including 
PFT's.  FVC, DLCO(SB), and maximum 
exercise capacity in terms of oxygen 
consumption must be reported.  The 
pulmonary specialist should review the 
medical evidence of record in conjunction 
with the examination findings to determine 
the current nature and severity of the 
veteran's service-connected allergic 
bronchitis.  The claims folder must be 
made available to the physician for 
review.  The clinical findings and 
reasoning which form the bases for any 
opinions should be set forth in the 
medical report.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to an increased 
disability rating for allergic bronchitis.  
If the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran.  After the 
veteran has had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


